Per Curiam.
This, a bill of interpleader filed by one who is possessed of funds to which he lays no claim but to which *629there are three people asserting their right to have the funds and alleging that it is doubtful and dangerous for him to act without direction of the court, is an equitable proceeding. Code Ann. § 37-1503.1 Accordingly the Supreme Court and not the Court of Appeals has jurisdiction of the writ of error and it is directed that the record be transmitted to it.
Decided November 7, 1963.
Interpleader. Fannin Superior Court. Before Judge Burtz. Jack G. Tarpley, for plaintiff in error.
William Butt, Herman J. Spence, contra.

Transferred to Supreme Court.


Felton, G. J., Eberhardt and Russell, JJ., concur.


“Whenever a person shall be possessed of property or funds, or owe a debt or duty, to which more than one person shall lay claim of such a character as to render it doubtful or dangerous for the holder to act, he may apply to equity to compel the claimants to interplead. If the person bringing such action shall have to make or incur any expenses in so doing including attorney’s fees, the amount so incurred shall be taxed in the bill of costs, under the approval of the court, the court in its discretion determining the amount of the attorney’s fees, and shall be paid by the parties cast in the suit as other costs are now paid.”